Case 2:20-cv-10877-MCS-RAO Document 40 Filed 08/31/21 Page 1 of 13 Page ID #:469



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10    TRENDMOOD, INC., a California            Case No. 2:20-cv-10877-MCS-RAO
11    corporation,
                                               ORDER RE: MOTION TO DISMISS
12                      Plaintiff,             OR STRIKE THIRD AMENDED
13                                             COMPLAINT (ECF NO. 36)
                  v.
14
15    SAMANTHA RABINOWITZ, an
      individual; and DOES 1–10, inclusive,
16
17                      Defendants.
18
19         Defendant Samantha Rabinowitz moves to dismiss the Third Amended
20   Complaint of Plaintiff Trendmood, Inc. (TAC, ECF No. 35.) In the alternative,
21   Rabinowitz moves to strike the TAC pursuant to California’s anti-SLAPP statute. (Mot.,
22   ECF No. 36.) Trendmood filed an opposition brief, and Rabinowitz filed a reply.
23   (Opp’n, ECF No. 37; Reply, ECF No. 38.) The Court heard oral argument on August
24   30, 2021.
25   I.    BACKGROUND
26         According to the TAC, Trendmood is a health, beauty, and cosmetics influencer
27   that delivers marketing content to followers on social media platforms, including
28   Instagram and Twitter. (TAC ¶¶ 2, 9–18.) As an “online gossiper,” Rabinowitz has
                                               1
Case 2:20-cv-10877-MCS-RAO Document 40 Filed 08/31/21 Page 2 of 13 Page ID #:470



 1   publicly criticized Trendmood and its Chief Marketing Officer, Sophie Shab, for years.
 2   (Id. ¶¶ 3–4, 19–21.) For example, Rabinowitz posted four comments about Trendmood
 3   and Shab between 2017 and 2018: “trendmood is Dirty AF”; “Trendmood is a legit
 4   [expletive]”; “TRENDMOOD, the SNAKE!”; and “Good old @trendmood leaks
 5   again.” (Id. ¶¶ 67–70, 81–84 (errors preserved).) Rabinowitz’s comments caused
 6   Trendmood to lose profits and followers. (Id. ¶¶ 71–72, 85–86.)
 7         In summer 2020, after launching a competing influencer brand, Rabinowitz
 8   escalated her attacks on Trendmood and Shab, accusing Trendmood of supporting an
 9   allegedly socially and racially insensitive cosmetics product manufacturer, and accusing
10   Shab of being racist. (Id. ¶¶ 23–27.) Trendmood sent Rabinowitz a cease-and-desist
11   letter on August 19, 2020. (Id. ¶ 28.) In November 2020, in connection with a dispute
12   with a different social media influencer, Rabinowitz published Trendmood’s letter and
13   posted the following statement on Twitter (the “Tweet”):
14                amanda, don’t you or your boyfriend ever, EVER threaten
15                me. i haven’t broken ANY law. and to Trendmood, who is
16                giving out my personal information, i have receipts and you’ll
17                also be a party to the action.
18   (TAC Ex. A, ECF No. 35; see TAC ¶¶ 29–30.) Social media users discussed the Tweet
19   on social media websites Twitter, Instagram, and Reddit. (TAC ¶ 30a.) 1 In response,
20   some social media users understood Rabinowitz to accuse Trendmood of “doxing”
21   Rabinowitz—in other words, “researching and publicly broadcasting private or
22   identifying information” about her and violating criminal cyberstalking and stalking
23   laws. (Id. ¶ 4 n.1; see id. ¶¶ 30–34, 29a–30a.) As a result of Rabinowitz’s conduct,
24   Trendmood suffered diminished impressions and engagements on its posts, resulting in
25   diminished revenue. (Id. ¶¶ 30a–34a, 35.)
26
27   1
      The TAC numbers two consecutive sets of paragraphs 29–34. The Court cites the
28   second set of paragraphs as 29a–34a.
                                                   2
Case 2:20-cv-10877-MCS-RAO Document 40 Filed 08/31/21 Page 3 of 13 Page ID #:471



 1         Trendmood asserts three claims in the TAC: (1) libel per quod, (2) intentional
 2   interference with prospective economic advantage, and (3) negligent interference with
 3   prospective economic advantage. (Id. ¶¶ 36–89.)
 4   II.   LEGAL STANDARDS
 5         A.     Anti-SLAPP Motion to Strike
 6         California Code of Civil Procedure section 425.16 permits a special motion to
 7   strike a strategic lawsuit against public participation (“SLAPP”). Such a motion allows
 8   courts to dismiss at an early stage unmeritorious litigation that challenges various kinds
 9   of protected speech. See Cal. Civ. Proc. Code § 425.16(b)(1); Kashian v. Harriman, 98
10   Cal. App. 4th 892, 905 (2002). Federal courts give full effect to the anti-SLAPP statute.
11   See United States ex rel. Newsham v. Lockheed Missiles & Space Co., Inc., 190 F.3d
12   963, 973 (9th Cir. 1999).
13         Anti-SLAPP motions are subject to a two-step analysis with shifting burdens.
14   First, the movant must make a threshold showing that the challenged claim arises from
15   an “act . . . in furtherance of [the movant’s] right of petition or free speech” within the
16   meaning of California Civil Procedure Code section 425.16(e). Sarver v. Chartier, 813
17   F.3d 891, 901 (9th Cir. 2016) (internal quotation marks omitted). If the movant satisfies
18   this threshold showing, the burden shifts to the claimant to establish a reasonable
19   probability of prevailing by demonstrating that the challenged claim is “both legally
20   sufficient and supported by a sufficient prima facie showing of facts to sustain a
21   favorable judgment if the evidence submitted by the plaintiff is credited.” Id. (internal
22   quotation marks omitted).
23         B.     Motion to Dismiss
24         Federal Rule of Civil Procedure 12(b)(6) allows an attack on the pleadings for
25   “failure to state a claim upon which relief can be granted.” “To survive a motion to
26   dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a
27   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
28   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
                                                  3
Case 2:20-cv-10877-MCS-RAO Document 40 Filed 08/31/21 Page 4 of 13 Page ID #:472



 1   plausibility when the plaintiff pleads factual content that allows the court to draw the
 2   reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556
 3   U.S. at 678.
 4          The determination of whether a complaint satisfies the plausibility standard is a
 5   “context-specific task that requires the reviewing court to draw on its judicial
 6   experience and common sense.” Id. at 679. Generally, a court must accept the factual
 7   allegations in the pleadings as true and view them in the light most favorable to the
 8   plaintiff. Park v. Thompson, 851 F.3d 910, 918 (9th Cir. 2017); Lee v. City of Los
 9   Angeles, 250 F.3d 668, 679 (9th Cir. 2001). But a court is “not bound to accept as true
10   a legal conclusion couched as a factual allegation.” Iqbal, 556 U.S. at 678 (quoting
11   Twombly, 550 U.S. at 555).
12   III.   DISCUSSION
13          A.      Anti-SLAPP Motion to Strike
14          Renewing an argument from her prior motion, Rabinowitz contends the action is
15   subject to an anti-SLAPP motion to strike. (Mot. 17–22.) The Court previously held
16   that “Rabinowitz [did] not meet her burden to show the challenged claim arises from an
17   act in furtherance of Rabinowitz’s right of free speech” because “[t]he relation between
18   the Tweet and the asserted issues of public interest is too tenuous to merit anti-SLAPP
19   protection.” (Prior Order 4–5, ECF No. 26 (citing, inter alia, FilmOn.com Inc. v.
20   DoubleVerify Inc., 7 Cal. 5th 133 (2019)).)
21          At the hearing, counsel represented that Rabinowitz reasserted this argument to
22   preserve the issue for possible appeal. Rabinowitz’s brief does not engage with the
23   Court’s analysis from the prior motion, and the new arguments she presents do not show
24   the Court should deviate from its prior conclusion based on any newly pleaded facts or
25   a recast public interest. (See Mot. 20–22.) The Court denies the motion to strike. 2
26
27   2
      Presumably in response to the motion to strike, Trendmood asks for leave to conduct
28   discovery and relies upon a declaration and exhibits outside the four corners of the TAC.
                                                 4
Case 2:20-cv-10877-MCS-RAO Document 40 Filed 08/31/21 Page 5 of 13 Page ID #:473



 1         B.     Tortious Conduct
 2         Before addressing the merits of the motion to dismiss, the Court again must
 3   determine what the alleged tortious conduct is. The TAC does not clarify which of
 4   Rabinowitz’s acts support which of Trendmood’s claims.
 5         In its order on the prior motion to dismiss, the Court determined that
 6   Trendmood’s libel claims rested solely on the Tweet, and that Trendmood’s pleading
 7   did not give Rabinowitz fair notice of the claims against her to the extent the claims are
 8   predicated on other acts in an alleged years-long sequence of adversarial conduct. (Prior
 9   Order 3 & n.1.) At the hearing on the instant motion, counsel confirmed that Trendmood
10   predicates its libel claim in the TAC solely on the Tweet. As pleaded, however, the TAC
11   still appears confused as to whether Trendmood’s libel per quod claim pertains to
12   statements other than the Tweet. (See, e.g., TAC ¶ 23 (titling section “Rabinowitz’s
13   false statements” (emphasis changed)); id. ¶ 38 (charging Rabinowitz with publishing
14   “defamatory statements” (emphasis added)); id. ¶ 40 (“The statements and similar ones
15   published by Rabinowitz alleged that Trendmood is part of a doxing campaign against
16   Rabinowitz.” (emphasis added)).) The TAC also does not clarify whether the claim is
17   based on publications Rabinowitz made on other social media websites, or plead facts
18   plausibly indicating that Rabinowitz published the allegedly defamatory statement to
19   other websites. (See id. ¶ 30 (indicating the Tweet “was eventually published on
20   Instagram and discussed on Reddit” without stating facts indicating Rabinowitz
21   published the statement on these platforms).) Consistent with counsel’s representation
22   at the hearing, the Court again concludes that the TAC fails to give fair notice of the
23   claim to the extent Trendmood rests it on any statement other than the original Tweet.
24   Twombly, 550 U.S. at 555.
25
26
27   (Opp’n 24–25.) Given the Court’s disposition on the motion to strike, the Court denies
     the request for leave to conduct discovery and does not consider information outside
28   the pleadings in evaluating the motion to dismiss.
                                                 5
Case 2:20-cv-10877-MCS-RAO Document 40 Filed 08/31/21 Page 6 of 13 Page ID #:474



 1         The interference claims are new to the TAC. Trendmood alleges that the conduct
 2   undergirding these claims are Rabinowitz’s “comments about Trendmood and its
 3   founder and creator – Sophie Shab.” (TAC ¶¶ 67, 81.) Immediately thereafter, the TAC
 4   details four statements Rabinowitz posted between November 2017 and May 2018.
 5   (TAC ¶¶ 68–70, 82–84.) Rabinowitz understands the claims to pertain only to these
 6   statements. (See Mot. 14 (observing that the interference claim is not founded on the
 7   Tweet).) In its brief and at the hearing, Trendmood argued that it intended to predicate
 8   the interference claims on “Rabinowitz’s comments about Trendmood and the alleged
 9   release of Rabinowitz’s personal identifiers”—in other words, the four posts and the
10   Tweet. (See Opp’n 9.) Counsel conceded at the hearing that Trendmood does not
11   specifically state that the Tweet supports the interference claims, but he contended that
12   the Tweet is incorporated by reference into these claims. (See TAC ¶¶ 36, 62
13   (incorporating allegations from prior claims).) Given what Trendmood pleads in the
14   body of the interference claims, however, the Court declines to infer that Trendmood
15   rests the interference claims on the Tweet or any other “comments” Trendmood fails to
16   identify in the TAC. (TAC ¶¶ 67, 81.) Trendmood does not give fair notice of the
17   interference claims to the extent they are based on any statements but the four posts
18   from 2017 and 2018. Twombly, 550 U.S. at 555.
19         C.     Libel Per Quod
20         “Libel is a false and unprivileged publication . . . which exposes any person to
21   hatred, contempt, ridicule, or obloquy, or which causes him to be shunned or avoided,
22   or which has a tendency to injure him in his occupation.” Cal. Civ. Code § 45. Libel per
23   quod occurs “if the reader would be able to recognize a defamatory meaning” in a
24   statement “only by virtue of his or her knowledge of specific facts and circumstances,
25   extrinsic to the publication, which are not matters of common knowledge rationally
26   attributable to all reasonable persons.” Bartholomew v. YouTube, LLC, 17 Cal. App. 5th
27   1217, 1226–27 (2017) (internal quotation marks omitted). Libel requires a claimant to
28   plead five elements: “(1) a publication that is (2) false, (3) defamatory, (4) unprivileged,
                                                  6
Case 2:20-cv-10877-MCS-RAO Document 40 Filed 08/31/21 Page 7 of 13 Page ID #:475



 1   and (5) has a natural tendency to injure or causes special damage.” Sanders v. Walsh,
 2   219 Cal. App. 4th 855, 862 (2013) (internal quotation marks omitted) (discussing
 3   defamation claims generally).
 4         Rabinowitz argues that Trendmood has not pleaded facts showing the Tweet is
 5   reasonably susceptible to the defamatory meaning Trendmood claims. (Mot. 4–6.) The
 6   Court agrees. Whether a statement carries a defamatory factual imputation is a question
 7   of law for courts to decide. Issa v. Applegate, 31 Cal. App. 5th 689, 703 (2019).
 8   Trendmood asserts that the Tweet insinuates that Trendmood violated criminal
 9   cyberstalking and stalking laws by “giving out [Rabinowitz’s] personal information.”
10   (TAC ¶¶ 30, 34, 29a–30a.) Trendmood recounts responses to the Tweet by social media
11   users. (Id. ¶ 33.) Neither the responses nor the pleaded context in which Rabinowitz
12   published the Tweet insinuates criminal acts by Trendmood. For example, on the facts
13   pleaded, Rabinowitz’s Tweet could be read to mean Trendmood had given her name to
14   a third party, such as the “amanda” mentioned in the first half of the publication. (TAC
15   Ex. A.) Alternatively, the Tweet could be read to insinuate Trendmood publicly
16   disclosed private facts about Rabinowitz, giving rise to a civil tort claim. See Moreno
17   v. Hanford Sentinel, Inc., 172 Cal. App. 4th 1125, 1129–30 (2009) (setting forth
18   elements of public disclosure of private facts). Indeed, the responses Trendmood
19   includes in the TAC indicate the Tweet carries a meaning that Trendmood engaged in
20   nonactionable immoral behavior or an act for which there is civil liability—not criminal
21   acts of cyberstalking or stalking. (E.g., TAC ¶ 33 (“Countersue for harassment and
22   Intentional Infliction of Emotional Distress[.]”); id. (“You honestly have no morals.”).)
23   Considering the “totality of the circumstances,” the Court finds that Trendmood fails to
24   plead facts plausibly showing the Tweet carries the meaning that Trendmood engaged
25   in criminal cyberstalking and stalking. Issa, 31 Cal. App. 5th at 703; see also Eclectic
26   Props. E., LLC v. Marcus & Millichap Co., 751 F.3d 990, 996 (9th Cir. 2014) (“[W]hen
27   faced with two possible explanations, only one of which can be true and only one of
28   which results in liability, plaintiffs cannot offer allegations that are merely consistent
                                                 7
Case 2:20-cv-10877-MCS-RAO Document 40 Filed 08/31/21 Page 8 of 13 Page ID #:476



 1   with their favored explanation but are also consistent with the alternative explanation.”
 2   (internal quotation marks omitted)).
 3           Rabinowitz further challenges the adequacy of Trendmood’s pleading of the
 4   falsity element of defamation. (Mot. 6 n.3.) Trendmood does not address this argument
 5   in her brief. (See Opp’n 15–17 (indicating Trendmood would “address the elements in
 6   seriatim,” but conclusorily arguing that the insinuation of criminal activity is false).)
 7   The Court deems the argument conceded. See, e.g., John-Charles v. California, 646
 8   F.3d 1243, 1247 n.4 (9th Cir. 2011) (deeming issue waived where party “failed to
 9   develop any argument”); City of Arcadia v. EPA, 265 F. Supp. 2d 1142, 1154 n.16 (N.D.
10   Cal. 2003) (“[T]he implication of this lack of response is that any opposition to this
11   argument is waived.”). Trendmood fails to plead facts indicating that Rabinowitz’s
12   statement that Trendmood “g[ave] out [her] personal information” is false. (TAC Ex.
13   A.) 3
14           Rabinowitz also contends that Trendmood fails to adequately plead special
15   damages. (Mot. 6–8.) The Court previously dismissed Trendmood’s libel per quod
16   claim for failure to plead special damages. (Prior Order 6–7.) A plaintiff asserting libel
17   per quod must plead and prove special damages, which are damages the claimant suffers
18   to “property, business, trade, profession, or occupation.” Cal. Civ. Code §§ 45a,
19   48a(d)(2). “[S]pecial damages are defined narrowly to encompass only economic loss.”
20   Gomes v. Fried, 136 Cal. App. 3d 924, 939 (1982). A claimant in federal court must
21   “specifically state[]” items of special damage. Fed. R. Civ. P. 9(g); see Todd v.
22   Lovecruft, No. 19-cv-01751-DMR, 2020 U.S. Dist. LEXIS 2309, at *66–67 (applying
23   Rule 9(g) to libel per quod claim under California law); accord Gomes, 136 Cal. App.
24   3d at 940 (“[S]pecial damages must be pled and proved precisely.”). The TAC does not
25
26   3
       “Because a showing of actual malice necessarily depends on the falsity of the
27   statements at issue,” Makaeff v. Trump Univ., LLC, 715 F.3d 254, 270 n.13 (9th Cir.
     2013), the Court declines to address Rabinowitz’s argument that Trendmood fails to
28   plead actual malice. (Mot. 8–11.)
                                                 8
Case 2:20-cv-10877-MCS-RAO Document 40 Filed 08/31/21 Page 9 of 13 Page ID #:477



 1   plead special damages with any specificity. Trendmood vaguely avers that it lost
 2   followers, impressions, engagements, income, and business reputation. It notes that it
 3   received less revenue and fewer clicks between July and December 2019 than it
 4   received between July and December 2020. (TAC ¶¶ 22, 30a–34a, 35.) Trendmood
 5   argues that it pleaded special damages “to the tune of over $100,000.” (Opp’n 19 (citing
 6   TAC ¶¶ 33a–34a, 35).) Trendmood provides this numerical sum for the first time in its
 7   brief without providing facts in its pleading showing its calculations. The pleading does
 8   not articulate how Trendmood determined its lost revenue or any facts indicating which
 9   business opportunities it lost due to the Tweet. Trendmood alleges it received less
10   revenue in the last six months of 2020 compared with the last six months of 2019
11   without pleading facts establishing how the Tweet created that decline in revenue.
12   Further, Trendmood provides no estimation of the amount of economic loss due to lost
13   followers, impressions, engagements, and business reputation. Trendmood cites a
14   years-old study of the value of social media impressions generally without using it to
15   calculate how fewer clicks, impressions, and engagements translate to pecuniary loss to
16   Trendmood in particular. (See id. ¶¶ 31a–34a, 35.) In short, Trendmood does not
17   specifically state its special damages. See Martin v. Wells Fargo Bank, No. 2:17-cv-
18   03425-RGK-SS, 2018 U.S. Dist. LEXIS 229513, at *6 (C.D. Cal. Jan. 18, 2018)
19   (finding special damages insufficiently pleaded on the basis that plaintiff “provides no
20   estimation of the amount of pecuniary loss suffered, and the opportunities allegedly lost
21   are impermissibly vague”).
22         For these three independent reasons, the Court dismisses the libel per quod claim.
23         D.     Intentional and Negligent Interference with Prospective Economic
24                Advantage
25         To state a claim of intentional interference with prospective economic advantage,
26   a claimant must plead “(1) the existence, between the plaintiff and some third party, of
27   an economic relationship that contains the probability of future economic benefit to the
28   plaintiff; (2) the defendant’s knowledge of the relationship; (3) intentionally wrongful
                                                9
Case 2:20-cv-10877-MCS-RAO Document 40 Filed 08/31/21 Page 10 of 13 Page ID #:478



 1    acts designed to disrupt the relationship; (4) actual disruption of the relationship; and
 2    (5) economic harm proximately caused by the defendant’s action.” Roy Allan Slurry
 3    Seal, Inc. v. Am. Asphalt S., Inc., 2 Cal. 5th 505, 512 (2017). Similarly, a negligent
 4    interference claim requires pleading “(1) the existence of an economic relationship
 5    between the plaintiff and a third party containing the probability of future economic
 6    benefit to the plaintiff; (2) the defendant’s knowledge of the relationship; (3) the
 7    defendant’s knowledge (actual or construed) that the relationship would be disrupted if
 8    the defendant failed to act with reasonable care; (4) the defendant’s failure to act with
 9    reasonable care; (5) actual disruption of the relationship; and (6) economic harm
10    proximately caused by the defendant’s negligence.” Redfearn v. Trader Joe’s Co., 20
11    Cal. App. 5th 989, 1005 (2018), disapproved on other grounds by Ixchel Pharma, LLC
12    v. Biogen, Inc., 9 Cal. 5th 1130, 1148 (2020).
13          Rabinowitz challenges Trendmood’s pleading of the existence of prospective
14    business relationships. (Mot. 12, 16.) In response, Trendmood argues it “presented
15    evidence of specific actual or prospective economic relationships” without citing any
16    allegations in the TAC to support its argument. (Opp’n 9.) Both species of interference
17    claims require a plaintiff to plead allegations that the defendant’s conduct “interfered
18    with [a] relationship with a particular individual.” UMG Recordings, Inc. v. Global
19    Eagle Entm’t, Inc., 117 F. Supp. 3d 1092, 1117–18 (C.D. Cal. 2015) (alteration in
20    original) (internal quotation marks omitted). The TAC cursorily identifies prospective
21    business relationships between Trendmood and “its current and prospective purchasers
22    and followers of Trendmood on social media.” (TAC ¶¶ 63, 78.) This broad level of
23    generality does not give Rabinowitz sufficient notice of the relationships with which
24    Trendmood alleges Rabinowitz interfered. For example, Trendmood does not plead
25    facts from which one may infer that any given follower is or was a prospective purchaser
26    of Trendmood-promoted products. Trendmood does not present facts from which the
27    Court may infer prospective business relationships between Trendmood and particular
28    purchasers or followers. Cf. Damabeh v. 7-Eleven, Inc., No. 5:12-CV-1739-LHK, 2013
                                                 10
Case 2:20-cv-10877-MCS-RAO Document 40 Filed 08/31/21 Page 11 of 13 Page ID #:479



 1    U.S. Dist. LEXIS 66565, at *31 (N.D. Cal. May 8, 2013) (dismissing interference claim
 2    where “Plaintiff does not specifically identify any of these employees and customers”
 3    with whom defendant interfered).
 4          Rabinowitz also argues that Trendmood has not pleaded facts demonstrating the
 5    independent wrongfulness of her posts. (Mot. 13–14, 16.) Trendmood claims it need
 6    not plead facts supporting wrongfulness to state an intentional interference claim.
 7    (Opp’n 8–9 (citing Quelimane Co. v. Stewart Title Guaranty Co., 19 Cal. 4th 26, 55
 8    (1998)).) Trendmood’s cited authority demonstrates that Trendmood is wrong.
 9    Quelimane, 19 Cal. 4th at 55 (observing that, unlike intentional interference with
10    prospective economic relations, the tort of intentional interference with an existing
11    contract does not require a showing of wrongfulness); see also Ixchel, 9 Cal. 5th at 1142
12    (“[I]ntentionally interfering with prospective economic advantage requires pleading
13    that the defendant committed an independently wrongful act.” (citation omitted)).
14    Trendmood fails to plead how Rabinowitz’s posts were independently wrongful. In its
15    brief, Trendmood contends that Rabinowitz’s statements are “independently tortious”
16    because they interfered with Trendmood’s “ongoing economic relationship[s] with its
17    thousands of followers.” (Opp’n 11.) Tortious interference with prospective economic
18    relations is not wrongful independent of itself. To the extent Trendmood argues that the
19    posts are independently wrongful because they amount to tortious interference with
20    existing contractual relations, Trendmood does not plead facts showing the existence of
21    contracts between Trendmood and its followers, let alone facts establishing other
22    elements of the tort. See Ixchel, 9 Cal. 5th at 1141 (listing “the existence of a valid
23    contract between the plaintiff and a third party” as the first element of an intentional
24    interference with contractual relations claim). 4
25
26    4
        Although the Court determined that the interference claims as pleaded are not based
27    on the Tweet, the Court observes that Trendmood also has not established the
      independent wrongfulness of the Tweet because Trendmood fails to adequately plead
28    facts showing the Tweet is libelous. See Toranto v. Jaffurs, 297 F. Supp. 3d 1073, 1099
                                                  11
Case 2:20-cv-10877-MCS-RAO Document 40 Filed 08/31/21 Page 12 of 13 Page ID #:480



 1          For these independent reasons, the interference claims must be dismissed. 5
 2          E.     Leave to Amend
 3          Courts “should freely give leave [to amend] when justice so requires.” Fed. R.
 4    Civ. P. 15(a)(2). Leave to amend should be granted with “extreme liberality.” Brown v.
 5    Stored Value Cards, Inc., 953 F.3d 567, 574 (9th Cir. 2020) (internal quotation marks
 6    omitted). “Courts may decline to grant leave to amend only if there is strong evidence
 7    of ‘undue delay, bad faith or dilatory motive on the part of the movant, repeated failure
 8    to cure deficiencies by amendments previously allowed, undue prejudice to the
 9    opposing party by virtue of allowance of the amendment, [or] futility of amendment,
10    etc.’” Sonoma Cnty. Ass’n of Retired Emps. v. Sonoma County, 708 F.3d 1109, 1117
11    (9th Cir. 2013) (alteration in original) (quoting Foman v. Davis, 371 U.S. 178, 182
12    (1962)).
13          Nine months have passed since Trendmood filed this action, and Trendmood has
14    attempted to plead its case four times. Trendmood does not request further leave to
15    amend in its brief. (See generally Opp’n.) The Court dismissed the libel per quod claim
16    for similar reasons it dismissed the claim on a prior motion to dismiss, indicating that
17    further amendment would be futile. See Rutman Wine Co. v. E. & J. Gallo Winery, 829
18    F.2d 729, 738 (9th Cir. 1987) (affirming denial of leave to amend where amended
19    complaint failed to cure defects identified in order dismissing prior complaint).
20    Although the motion does not raise the issue, the interference claims are apparently
21    untimely as pleaded. California law provides a two-year statute of limitations for such
22    claims. Cal. Civ. Proc. Code § 339(1); Knoell v. Petrovich, 76 Cal. App. 4th 164, 168
23
24
      (S.D. Cal. 2018) (endorsing argument that tortious interference claim failed because
25    plaintiff did not allege defamatory statements to support a wrongful act); In re Circuit
      Breaker Litig., 984 F. Supp. 1267, 1283 (C.D. Cal. 1997) (dismissing tortious
26    interference claim where court previously dismissed defamation claim).
27
      5
        Because Trendmood fails to plead these fundamental elements, the Court declines to
      consider Rabinowitz’s additional grounds for dismissal of the interference claims. (Mot.
28    12–17.)
                                                 12
Case 2:20-cv-10877-MCS-RAO Document 40 Filed 08/31/21 Page 13 of 13 Page ID #:481



 1    (1999). Rabinowitz posted the statements undergirding the interference claims over two
 2    years before Trendmood initiated this action. (See TAC ¶¶ 68–70, 82–84.) Repleading
 3    untimely claims would be futile.
 4            Weighing the Foman factors, the Court declines to exercise its discretion to give
 5    Plaintiffs further leave to amend.
 6    IV.     CONCLUSION
 7            The Court denies the motion to strike and grants the alternative motion to dismiss
 8    without leave to amend. The Court directs the Clerk to enter judgment and close the
 9    case.
10
11    IT IS SO ORDERED.
12
13    Dated: August 31, 2021
14                                                  MARK C. SCARSI
                                                    UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  13
